Citation Nr: 1630204	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.

4.  Entitlement to service connection for a cardiac disorder, to include as secondary to PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on inactive duty training (INACDUTRA) from November 1988 to April 1989, with additional Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

At that time, the Veteran's representative submitted additional evidence, which was subsequent to the statement of the case (SOC) issued in May 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014).  Additionally, the Veteran's representative waived initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).  All other evidence added to the file by VA after the May 2014 SOC are duplicative of evidence already contained in the file or are irrelevant to the issues being decided on appeal.  Id.

The decision below addresses the PTSD and tinnitus claims.  The other three claims are addressed in the remand section following the decision.
FINDINGS OF FACT

1.  The Veteran's PTSD is the result of military sexual trauma (MST) in service.  

2.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Veteran's claim for service connection for PTSD is granted herein, the following discussion of the duties to notify and assist is limited to the claim for service connection for tinnitus, which is denied below.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided a VA medical examination in June 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

PTSD

The Veteran seeks service connection for PTSD, including as a result of MST.  Specifically, the Veteran has reported that she was sexually assaulted by a fellow Marine in April 1989. 

In addition to the general principles governing service connection, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be:  (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  In this regard, the Board notes that for cases certified to the Board after August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-5.  

As an initial matter, the Board notes that the Veteran is currently diagnosed with PTSD related to her reported in-service MST.  

The available service records show no clear indication that the Veteran was sexually assaulted in April 1989.  However, she credibly testified at her May 2016 Board hearing that she was assaulted in service.  Additionally, in April 2012, the Veteran met with an employee of the RO and reported that after the in-service attack she became promiscuous and cheated on her partners, had a long-term relationship end due to concerns about fidelity after her partner observed the physical marks from the attack on her body, frequently requested HIV tests, and began to self-medicate with alcohol.  Her available service records also document that after April 1989, the Veteran failed physical performance tests, routinely provided excuse notes to avoid drill activity, had several pregnancies, and worked as an exotic dancer. 

The present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the appellant alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

After service, the Veteran first sought mental health treatment in the early 2000s.  At that time, she did not report being sexually assaulted during her military service.  However, at a March 2016 VA examination, and elsewhere, the Veteran reported that she did not initially report the trauma because she had repressed the attack and only began to discuss and acknowledge it after she experienced conflict with a male supervisor in 2008 that triggered the memories of her in-service attack.  Thereafter, available treatment records document the Veteran's reports of being sexually attacked in the military.  In fact, a May 2016 letter from the Veteran's therapist, Ms. Silverberg, notes that the Veteran's PTSD symptoms are related to the sexual trauma she experienced in the military.  Similarly, a May 2016 letter from her psychiatrist, Dr. Jurici, notes that the Veteran suffers from PTSD related to in-service sexual abuse. 

The Veteran underwent a VA examination in March 2016 in connection with the claim.  After interviewing the Veteran, reviewing the claims file, and administering psychological testing, the examiner opined that the Veteran's PTSD was as likely as not a result of the April 1989 sexual assault.  In support thereof the examiner stated that the Veteran was experiencing problematic re-experiencing, avoidance, and hyperarousal.  In this regard, the Veteran reported that she rarely disclosed the sexual assault because she had suppressed the memories for many years after service.  Ultimately, the examiner stated that while the Veteran did experience assaults outside of the military, her current symptomatology involved the military sexual assault that occurred in April 1989.

In consideration of this evidence, the Board finds that at least a reasonable doubt arises as to whether the claimed MST occurred.  While not documented by service records, the occurrence of the trauma is supported by a favorable opinion from a VA doctorate-level mental health provider who conducted an extensive interview with the Veteran and psychological testing to reach his conclusion, as well as by other mental health professionals.  See Menegassi, 683 F.3d at 1382.  

When reasonable doubt is resolved in the Veteran's favor, the Board finds that her PTSD is the result of MST in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for PTSD is warranted.  

Tinnitus

The Veteran, who has some medical training as a nurse, claims that her tinnitus is related to her in-service exposure to artillery and engine noise.  In support thereof she has reported that she has had no civilian noise exposure.

The Veteran is competent to state that she is experiencing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Additionally, a June 2013 VA examiner provided a diagnosis of tinnitus.  As the Veteran has a current disability, the remaining question before the Board is whether such disability is related to the Veteran's military service, including any in-service noise exposure.  

Service treatment records do not contain any complaints of or treatment for tinnitus.  However, the evidence does show that the Veteran worked in the motor pool and she has credibly testified that she was exposed to excessive noise in that environment.  In this regard, the Board notes that exposure to excessive noise, can be considered an injury for purposes of establishing service connection based INACDUTRA service as VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma.  VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The Veteran was afforded a VA examination in June 2013.  At that time, she reported that she experienced intermittent tinnitus that began in the early 2000s.  After reviewing the record and examining the Veteran, the examiner, a doctor of audiology, opined that it was less likely than not that the Veteran's tinnitus was related to her military service, to include noise exposure therein.  In support thereof the examiner noted that the Veteran's tinnitus did not begin until the early 2000s, over a decade after her separation from ACDUTRA and several years after her 1992 cessation of Reserve service.  The examiner further noted that available medical literature does not support delayed onset tinnitus due to noise-exposure and noted that the Veteran did not report any symptoms of tinnitus during service.  

In consideration of the evidence, the Board finds that the preponderance of the probative evidence is against the claim for service connection for tinnitus.

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges that as a nurse, the Veteran may have some level of medical training regarding the causes of tinnitus.  However, the Board finds that the Veteran's opinion as to the etiology of her tinnitus with post-service onset is entitled to significantly less probative weight than the opinion rendered by the VA examiner, a doctor of audiology, who has greater training and skill in evaluating medical issues related to the ear based on noise exposure than the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to her self-assessment.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (although the Board must take a physician-Veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the Veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board may consider self interest in evaluating the testimony of claimants).

In sum, the most probative evidence of record indicates that the Veteran's current tinnitus is not related to her military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for PTSD is granted. 

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is necessary for the claims of service connection for a respiratory disorder and a cardiac disorder and for entitlement to a TDIU.

Respiratory Disorder

Regarding the Veteran's claim of service connection for a respiratory disorder, she credibly reported at her May 2016 Board hearing that she was exposed to exhaust and other fumes during her military service and that she did not have any civilian exposure to airborne irritants.  It is her contention that her in-service exposure caused her to develop her current respiratory disorder.  Available medical records indicate that the Veteran has been treated for shortness of breath and other pulmonary issues.  Accordingly, the Board finds that the low threshold standard for a VA examination has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of her claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, despite the Veteran's assertion in her March 2012 claim that her respiratory disorder is related to in-service asbestos exposure, development has not been completed to determine whether the Veteran's job duties actually required her to handle asbestos or whether she was otherwise exposed to asbestos during service or after.  VA's Adjudication Procedures Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  Thus, VA must analyze the Veteran's claim of service connection for a respiratory disorder under these administrative protocols using the manual's criteria.  See VBA Manual M21-1, IV.ii.1.I.3. (2016).

Cardiac Disorder

The available medical records indicate that the Veteran has a current cardiac disability and she asserts that such disability has been caused or aggravated by her now-service-connected PTSD.  Thus, the Board finds that the Veteran should also be afforded an examination and opinion related to her claimed cardiac disorder.  See McLendon, 20 Vet. App. at 81.

Additionally, as the Veteran was not provided adequate notice of the criteria for substantiating a secondary service connection claim; such notice should be provided on remand.  See 38 C.F.R. § 3.310 (2015).

TDIU

Turning to the Veteran's claim for entitlement to a TDIU, the Board notes that such claim cannot be adjudicated until the RO assigns a rating for the PTSD claim granted herein.  Moreover, the claim is inextricably intertwined with the other claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim is also remanded.

All Issues

Given the time that will pass before the case is returned to the Board, relevant ongoing private medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c).

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran appropriate notice on her claim of service connection for a cardiac disorder, including as secondary to her service-connected PTSD.  See 38 C.F.R. § 3.310.  

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated her for her cardiac and respiratory disorders.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

3.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether her job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which her duties would have exposed her to asbestos.  See VBA Manual M21-1, IV.ii.1.I.3. 

4.  Thereafter, schedule the Veteran for a VA examination to address her claim of service connection for a respiratory disorder.  The examiner must review the entire claims file.

The examiner is to diagnose any current respiratory disorder that the Veteran has had during the pendency of the appeal, even if such disorder is now resolved.

For each identified respiratory disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during or is otherwise related to the Veteran's ACDUTRA or INACDUTRA service.  The examiner is to address the Veteran's contentions that her respiratory condition is related to exposure to exhaust fumes or asbestos that she alleges she encountered working in the motor pool during her service.

The examination report must include a complete rationale for all opinions expressed

5.  Also, schedule the Veteran for a VA heart examination to address her claim of service connection for a cardiac disorder.  The examiner must review the entire claims file.

The examiner is to diagnose any current cardiac disorder that the Veteran has had during the pendency of the appeal, even if such disorder is now resolved.

For each identified cardiac disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated beyond natural progression by the Veteran's service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.

6.  Implement the grant of service connection for PTSD and assign a rating and effective date.

7.  After the development requested above has been completed to the extent possible, readjudicate the claims remaining on appeal.  If any benefit is not granted in full, furnish the Veteran and her representative a supplemental statement of the case and give them an opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


